                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  Brandon Dalton,
                                                 Case No. 20-cv-2231-PJS-DTS
                      Plaintiff,

  v.                                                        ORDER

  Sandstone FCI,

                      Defendant.


       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez. No objections

have been filed to that Report and Recommendation in the time period permitted.

Based upon the Report and Recommendation of the Magistrate Judge, upon all of the

files, records, and proceedings herein, the Court now makes and enters the following

Order.

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute.

       Let Judgment Be Entered Accordingly.


Date: June 29, 2021                    s/Patrick J. Schiltz___________________
                                       PATRICK J. SCHILTZ
                                       United States District Court Judge
